Citation Nr: 1227395	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for residuals of frostbite.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to service connection for a left leg disorder.

9.  Entitlement to service connection for a groin disorder.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  Service in Korea is shown in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a June 2010 decision, the Board remanded the Veteran's case for procedural development.  In July 2011, the Veteran, O.B. and the Veteran's attorney presented testimony in support of the Veteran's claims at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a decision dated August 2011, the Board reopened a claim of entitlement to service connection for hearing loss for review on the merits, and remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, headaches, a bilateral knee disorder, a low back disorder, residuals of frostbite and an acquired psychiatric disorder for further evidentiary development.

Thereafter, the Veteran perfected an appeal to the Board on the issues of entitlement to service connection for a left leg disorder and a groin disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issue of whether the Veteran's surviving spouse is eligible for substitution in this case is addressed in the REMAND following this decision and is remanded to the RO.


FINDING OF FACT

The Board has been notified that the Veteran died in June 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. 

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  As addressed in the REMAND below, the Veteran's former attorney has filed a substitution request with the Board which requires initial RO review.


ORDER

The appeal is dismissed.


REMAND

As discussed, the Board is dismissing the Veteran's appeal due to his death in June 2012.  In July 2012, the Veteran's former attorney filed with the Board a document entitled "MOTION TO SUBSTITUTE SURVIVING SPOUSE AS CLAIMANT."  

VA Fast letter 10-30 (Aug. 10, 2010) states that, if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution. 

Here, the RO (as the proper AOJ) has not made a determination as to the surviving spouse's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to adjudicate the issue of substitution in the first instance and determine if substitution of the Veteran's surviving spouse for the Veteran is proper in this case.  The RO should refer to the July 2012 filing with the Board, from the Veteran's former attorney, entitled "MOTION TO SUBSTITUTE SURVIVING SPOUSE AS CLAIMANT."

2.  If the request for substitution is denied, the RO should consider the surviving spouse's July 2012 filing as a request for accrued benefits and further adjudicate the issues.

3.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If any benefits properly on appeal to the Board are not granted, the RO should furnish the surviving spouse a Supplemental Statement of the Case and afford a reasonable opportunity for response. 

A claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
G.A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


